UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6663


CHARLES DANTE PATTERSON, JR.,

                Plaintiff - Appellant,

          v.

CON   MED;   WARDEN   OF   BALTIMORE     COUNTY   DEPARTMENT   OF
CORRECTIONS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:15-cv-03303-JFM)


Submitted:   September 29, 2016            Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Dante Patterson, Jr., Appellant Pro Se.     Eric Matthew
Rigatuso, ECCLESTON & WOLF, PC, Hanover, Maryland; Jordan Vernon
Watts, Jr., BALTIMORE COUNTY OFFICE OF LAW, Towson, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Charles Dante Patterson, Jr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2012) complaint.

We   have   reviewed   the    record    and   find   no     reversible    error.

Accordingly, we deny Patterson’s motion to appoint counsel and

affirm for the reasons stated by the district court.                 Patterson

v. Con Med, No. 1:15-cv-03303-JFM (D. Md. Apr. 28, 2016).                     We

dispense    with    oral     argument   because      the    facts   and    legal

contentions   are   adequately     presented    in    the    materials    before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2